Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detail Action
This office action is response to the application 16/809,704 filed on 03/05/2020.

Response to Amendments
This is in response to the amendments filed on 01/18/2022. Independent claims 1, 15 and 16 have been amended. Claims 1-20 are currently pending and have been considered below.

Allowable Subject Matter
Claims 1-20 are allowed as amended.
The following is an examiner's statement of reasons for allowance: 
The closest prior art of record SARJAZ; Behrooz Shafieeet et al., Pub. No.: US 2020/0242590 A1 does not disclose the invention as filed.  SARJAZ discloses a technique of a confidential data management system for managing confidential data including deleting data when requested by the data owner for privacy.
What is missing from the prior art is a technique of storing a device event data indicating image content output during an event executed by the device and storing user identification information for identifying a user who executed the event in association with other user and deleting the device event data associated with the user identification information included in the device event data deletion request.
Thus the prior art, when considered individually and in combination, do not teach or suggest the subject matter as recited by independent claims 1, 15 and 16, and thereby claims 1, 15 and 16 are considered allowable. The dependent claims which further limit claims 1, 15 and 16 also are allowable by virtue of their dependency.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUAZI FAROOQUI whose telephone number is (571) 270-1034.  The examiner can normally be reached on Monday-Friday 9:00 am to 5:30 pm, EST. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashokkumar Patel can be reached on (571) 272-3972.  The fax phone number for the organization where this application or proceeding is assigned is 571-270-2034. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you 

/QUAZI FAROOQUI/
Primary Examiner, Art Unit 2491